      Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 1 of 40




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

SOLAS OLED LTD.,                   )
                                   )
              Plaintiff,           )
                                   )
v.                                 )   Case No. 6:19-cv-00515-ADA
                                   )
GOOGLE LLC,                        )
                                   )
              Defendant.           )
                                   )
SOLAS OLED LTD.,                   )
                                   )
              Plaintiff,           )
                                   )
v.                                 )   Case No. 6:19-cv-00537-ADA
                                   )
APPLE INC.,                        )
                                   )
              Defendant.           )
                                   )
SOLAS OLED LTD.,                   )
                                   )
              Plaintiff,           )
                                   )
v.                                 )   Case No. 6:19-cv-00631-ADA
                                   )
HP INC.,                           )
                                   )
              Defendant.           )
                                   )

DEFENDANTS’ AND INTERVENOR’S OPENING CLAIM CONSTRUCTION BRIEF
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 2 of 40


                                            TABLE OF CONTENTS

                                                                                                                            Page

I.     U.S. PATENT NO. 7,446,338 (“’338 PATENT”) ............................................................ 1
       A.      ’338 Patent Background ......................................................................................... 1
       B.      “transistor array substrate” (claim 1) ..................................................................... 2
               1.        The transistors are contained in the transistor array substrate ................... 2
               2.        The ’338 Patent defines which layers of an OLED display panel
                         constitute the “transistor array substrate” .................................................. 3
       C.      “project from a surface of the transistor array substrate” (claim 1) ....................... 5
II.    U.S. PATENT NO. 7,499,042 (“’042 PATENT”) ............................................................ 8
       A.      ’042 Patent Background ......................................................................................... 8
       B.      “selection period” (Claim 1) .................................................................................. 9
       C.      “sequentially selects said plurality of selection scan lines in each selection
               period” (Claim 1) ................................................................................................. 12
       D.      “designating current” (Claim 1) ........................................................................... 14
       E.      “current lines” (Claim 1) ...................................................................................... 15
III.   U.S. PATENT NO. 7,663,615 (“’615 PATENT”) .......................................................... 16
       A.      ’615 Patent Background ....................................................................................... 16
       B.      “the operation” (Claim 11)................................................................................... 17
       C.      “precharge voltage” (Claim 11) ........................................................................... 19
       D.      “writing control section” (Claim 11) ................................................................... 21
       E.      “data lines” (Claim 11) ........................................................................................ 23
IV.    U.S. PATENT NO. 7,573,068 (“’068 PATENT”) .......................................................... 24
       A.      “formed on said plurality of supply lines along said plurality of supply
               lines” (Claim 1) / “connected to said plurality of supply lines along said
               plurality of supply lines” (Claim 13) ................................................................... 24
       B.      “signal lines” / “supply lines” (Claims 1, 13) ...................................................... 29
       C.      “source” / “drain” (Claims 1, 13)......................................................................... 30




                                                              -i-
            Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 3 of 40

                                             TABLE OF AUTHORITIES

                                                                                                                               Page

Cases
Bell Atl. Network Servs., Inc. v. Covad Commc’ns Grp, Inc.,
  262 F.3d 1258 (Fed. Cir. 2001) ................................................................................................ 31
Cellular Communications Equipment LLC v. AT&T, Inc.,
  No. 2:15-CV-576-RWS-RSP, 2016 WL 7364266 (E.D. Tex. Dec. 19, 2016) ......................... 17
Genentech, Inc. v. Chiron Corp.,
  112 F.3d 495 (Fed. Cir. 1997) .................................................................................................... 2
Glaxo Grp. Ltd. v. Ranbaxy Pharm., Inc.,
  262 F.3d 1333 (Fed. Cir. 2001) ................................................................................................ 11
Halliburton Energy Serv., Inc. v. M-I LLC,
  514 F.3d 1244 (Fed. Cir. 2008) ................................................................................................ 17
Helmsderfer v. Bobrick Washroom Equip., Inc.,
  527 F.3d 1379 (Fed. Cir. 2008) ................................................................................................ 29
Image Processing Technologies, LLC v. Samsung Electronics Co.,
  No. 2:16-cv-505, 2017 WL 2672616 (E.D. Tex. June 21, 2017) ............................................. 18
Novo Indus., L.P. v. Micro Molds Corp.,
  350 F.3d 1348 (Fed. Cir. 2003) ................................................................................................ 18
Praxair, Inc. v. ATMI, Inc.,
  543 F.3d 1306 (Fed. Cir. 2008) ................................................................................................ 28
Sinorgchem Co., Shandong v. Int’l Trade Comm’n,
  511 F.3d 1132 (Fed. Cir. 2007) .................................................................................................. 4
Smartflash LLC v. Apple Inc.,
  77 F. Supp. 3d 535 (E.D. Tex. 2014) ........................................................................................ 19
Smith v. ORBCOMM, Inc.,
  No. 2:14–CV–666, 2015 WL 5302815 (E.D. Tex. Sept. 10, 2015) ......................................... 19
Teva Pharmaceuticals v. Sandoz,
  723 F.3d 1363 (Fed. Cir. 2013) ................................................................................................ 21
Trustees of Bos. Univ. v. Everlight Elecs. Co.,
  896 F.3d 1357 (Fed. Cir. 2018) ................................................................................................ 27




                                                                -ii-
       Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 4 of 40

                                 TABLE OF EXHIBITS


Ex. No.   Publication
AA01      Excerpt from Prosecution History of U.S. Patent No. 7,446,338 – February 25,
          2008 Amendment
AA02      Claim Construction Memorandum and Order, Solas OLED Ltd. v. Samsung
          Display Co. Ltd., et al., 2:19-cv-00152-JRG, Dkt. 99 (Apr. 17, 2020, E.D. Tex.)
AA03      Excerpts from Deposition of Richard A. Flasck, Solas OLED Ltd. v. Samsung
          Display Co. Ltd. et al., 2:19-cv-00152-JRG (Feb. 6, 2020, W.D. Tex.)
AA04      Solas’s Proposed terms for Construction
AA05      Patent Owner’s Preliminary Response, IPR2020-00320 (April 25, 2020, PTAB)
BB01      Prosecution History of European Patent Application No. 1,372,136
BB02      Prosecution History of U.S. Patent No. 7.499,042
BB03      Jiun-Haw Lee et al., Introduction to Flat Panel Displays 50-52 (John Wiley &
          Sons 2008)
BB04      Johnathan Halls, Short Course S-4: Fundamentals of OLEDs/PLEDs, S-4/101
          (Society for Information Display, May 18, 2008)
DD01      Declaration of Richard A. Flasck in Support Of Solas’s Responsive Claim
          Construction Brief, Solas OLED Ltd. v. LG, Ltd., et al, 6:19-cv-00236-ADA
          (Apr. 3, 2020, W.D. Tex.)
DD02      Solas’s Reply Claim Construction Brief, Solas OLED Ltd. v. LG, Ltd., et al, 6:19-
          cv-00236-ADA (Apr. 24, 2020, W.D. Tex.)
DD03      Videoconference Deposition of Richard A. Flasck, Solas OLED Ltd. v. LG, Ltd.,
          et al, 6:19-cv-00236-ADA, Dkt._82 (Apr. 14, 2020, W.D. Tex.)
DD04      Phillip A. Laplante, Comprehensive Dictionary of Electrical Engineering 213,
          643 (Taylor & Francis Group, 2nd ed. 2005)
DD05      Stan Gibilisco, The Illustrated Dictionary of Electronics 179 (McGraw-Hill, 8th
          ed. 2001)
DD06      A Dictionary of Science 738-39 (Oxford University Press, 2006)




                                            -iii-
         Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 5 of 40




       The Defendants and Intervenor hereby submit their Opening Claim Construction Brief.

I.     U.S. Patent No. 7,446,338 (“’338 Patent”)

       A.      ’338 Patent Background

       The ’338 Patent is directed to active-matrix organic electroluminescent (AMOLED)

display panels. See, e.g., ’338 at 1:17-21, 8:18-23. These are many-layered devices that consist

of organic electroluminescent pixels and circuitry, which drive the pixels to produce particular

colors and brightness. Figure 6 illustrates the layered structure of an exemplary display panel of

the ’338 Patent, consisting of two main structures: (1) the red, green, and blue OLED pixels (Pr,

Pg, and Pb), each made up of a pixel electrode 20a, an electroluminescent layer 20b, and a counter

electrode 20c; and (2) the layers making up the “transistor array substrate” 50, id. at 10:42-47,

which includes the transistors 21 and 23 that make up the active-matrix circuit for each pixel:




       In the original patent application, prosecution claim 1 was directed to the arrangement of

elements in the layered structure, as exemplified by Figure 6. That claim, however, was rejected

as anticipated by prior art. To overcome the rejection, the applicants amended claim 1 to recite

the particular three-transistor pixel circuit structure recited by a dependent claim (prosecution

claim 2), illustrated in Figure 2 of the ’338 Patent. Ex. AA01 at 2-3, 12. This three-transistor

circuit uses a pull-out current, which the patent refers to as a write current, to set the brightness of


                                                   1
         Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 6 of 40




each individual pixel. This current-controlled structure differed from circuits that used particular

voltage signal levels applied to the gate of the driving transistor, rather than current, to control

pixel brightness. See, e.g., ’338 at 1:21-41 (describing that in a prior art reference, “a voltage of

level representing the luminance is applied to the gate of the driving transistor through a signal

line.”). After the addition of this three-transistor circuit structure limitation, the claims of the ’338

Patent were allowed.

        B.      “transistor array substrate” (claim 1)

               Plaintiff’s Proposal                        Defendants’ Proposal
 “layered structure upon which or within which “a layered structure composed of a bottom
 a transistor array is fabricated”             insulating layer through a topmost layer on
                                               whose upper surface pixel electrodes are
                                               formed, which contains an array of transistors”

        The term “transistor array substrate” has no customary meaning in the art. It is a term

specific to the ’338 Patent, which the ’338 Patent defines as a layered structure composed of a

bottom substrate layer through a topmost layer on whose upper surface electrodes are formed,

which contains an array of transistors. See, e.g., ’338 at 10:45-47, cl. 1. Both the language of

claim 1 and the specification support Defendants’ proposal. Solas’s construction, in contrast, is

inconsistent with the claim language and the specification, and would leave the boundaries of the

“transistor array substrate” indefinite.

                1.      The transistors are contained in the transistor array substrate

        By the plain terms of the claim, the transistor array substrate must contain a plurality of

transistors for each pixel (i.e., an array of transistors). The claim language recites “a transistor

array substrate which includes a plurality of pixels and comprises a plurality of transistors for each

pixel, each of the transistors including a gate, a gate insulating film, a source, and a drain.” ’338

at 24:15-18 (emphasis added). The term “comprises” means “including but not limited to.” See,

e.g., Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501 (Fed. Cir. 1997).


                                                   2
         Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 7 of 40




       But as Solas’s expert in the Eastern District of Texas litigation admitted, Solas’s proposal

(“layered structure upon which or within which a transistor array is fabricated”) would permit the

transistor array substrate to contain no transistors. See Ex. AA03 (Flasck Depo.) at 64:17-65:14.

That is contrary to the claim language.

       Moreover, the specification explains that the transistors are contained within the transistor

array substrate. See, e.g., ’338 at 10:45-47. Thus, based on the plain claim language, and the

specification’s disclosures, the transistor array substrate contains an array of transistors. Solas’s

contrary proposal is inconsistent with the intrinsic evidence.1

               2.      The ’338 Patent defines which layers of an OLED display panel
                       constitute the “transistor array substrate”

       The claim language and the specification make clear that the “transistor array substrate” is

a layered structure composed of a bottom substrate layer through a topmost layer on whose upper

surface pixel electrodes are formed, as Defendants propose.

       The claim language strongly supports Defendants’ proposal. After reciting “a transistor

array substrate,” claim 1 proceeds to recite (1) that the interconnections “project from a surface of

the transistor array substrate” and (2) “the pixel electrodes being arrayed along the

interconnections between the interconnections on the surface of the transistor array substrate.” As

Solas admits, the claim language provides that the pixel electrodes are “on the surface of the

transistor array substrate.” AA04 at 3. This means that the “transistor array substrate” constitutes

the layers up to but not including the pixel electrodes, as Defendants propose.




1
  Defendants note that in the E.D. Tex. litigation, the Court found that the specification’s references
to a transistor array substrate containing an array of transistors did not justify including the
requirement. See Ex. AA02 (Dkt. 99 in Solas OLED Ltd. v. Samsung Display Co., et al, Case No.
2:19-cv-152 (E.D. Tex. April 17, 2020) at 14. Defendants respectfully submit that the claim
language is decisive that the transistor array substrate contains the transistors, as shown above.


                                                  3
         Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 8 of 40




       Moreover, before the Patent Trial and Appeal Board, Solas itself agreed that “transistor

array substrate” in the ’338 patent should be construed as “layered structure including a bottom

insulating substrate through a topmost insulating layer on whose surface the pixel electrodes are

formed,” as Defendants propose. Ex. AA05 at 27-28.

       Consistent with the claim language and Solas’s position before the PTAB, the specification

discloses that the transistor array substrate constitutes the layers up to (but not including) the pixel

electrode. The specification expressly states that “[t]he layered structure from the insulating

substrate 2 to the planarization film 33 is called a transistor array substrate 50.” ’338 at 10:45-47

(emphasis added). See, e.g., Sinorgchem Co., Shandong v. Int’l Trade Comm’n, 511 F.3d 1132,

1136 (Fed. Cir. 2007) (“[T]he word ‘is’ ... may signify that a patentee is serving as its own

lexicographer.”) (citation and internal quotation marks omitted).

       Next, the specification explains that “[t]he plurality of sub-pixel electrodes 20a are arrayed

in a matrix on the upper surface of the planarization film 33, i.e., the upper surface of the transistor

array substrate 50.”2 ’338 at 11:50-53 (emphasis added). See Edwards Lifesciences LLC v. Cook

Inc., 582 F.3d 1322, 1334 (Fed. Cir. 2009) (“the specification’s use of ‘i.e.’ signals an intent to

define the word to which it refers”). This passage reiterates that the surface on which the pixel

electrodes are formed constitutes the upper surface of the transistor array substrate.

       All the layers beneath the pixel electrode are part of the transistor array substrate, as

illustrated in Figure 6 of the patent and as described through the specification. See, e.g., ’338 at



2
  The Court in the E.D. Tex. litigation found that the fact that this portion of the specification
referred to “transistor array substrate 50,” favored “finding that this disclosure refers to a specific
structure in a particular disclosed embodiment rather than to the meaning of ‘transistor array
substrate’ in general.” Ex. AA02 at 14. The specification, however, does not disclose any
“transistor array substrate” other than the “transistor array substrate 50” nor suggests that one
would have a different top surface. Further, as discussed above, the other claim language of claim
1 itself strongly supports Defendants’ reading.


                                                   4
         Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 9 of 40




8:21-23 (“The display panel 1 is formed by stacking various kinds of layers on the insulating

substrate 2 which is optically transparent.”); id. at 10:45-47 (“The layered structure from the

insulating substrate 2 to the planarization film 33 is called a transistor array substrate 50.”).

       Solas’s construction—“layered structure upon which or within which a transistor array is

fabricated”—would leave indeterminate which layers are part of the transistor array substrate and

which are not. Indeed, Solas’s expert in the Eastern District of Texas litigation acknowledged in

deposition that, under Solas’s proposal, multiple different combinations of layers in a single device

could alternatively be considered to be a “transistor array substrate.” Ex. AA03 (Flasck Dep. Tr.)

at 69:3-11, 104:4-105:3. Under Solas’s proposal, there would not even be a basis to include within

the “transistor array substrate” layers that the specification expressly identifies as portions of the

transistor array substrate. For instance, planarization layer 33 is neither beneath the array of

transistors nor a layer that contains transistors, and would fall outside the scope of the claims under

Solas’s construction. Yet, the ’338 patent is explicit that planarization layer 33 is part of the

claimed “transistor array substrate.” ’338 at 11:50-53.

       Thus, consistent with all of the intrinsic evidence, “transistor array substrate” should be

construed as “a layered structure composed of a bottom substrate layer through a topmost layer on

whose upper surface pixel electrodes are formed, which contains an array of transistors.”

       C.      “project from a surface of the transistor array substrate” (claim 1)

 Plaintiff’s Proposal                   Defendants’ Proposal
 “extend beyond an outer surface of the “extend above the upper surface of the
 transistor array substrate”            transistor array substrate”

       The parties’ dispute over this term concerns the boundary of the transistor array substrate

from which the interconnections project. The disclosures of the ’338 Patent uniformly establish




                                                   5
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 10 of 40




that the interconnections extend above the upper surface of the transistor array substrate, and not

from a side or bottom surface of the transistor array substrate.

       The specification explains that the interconnections project from the upper surface of the

transistor array substrate. The specification explains “[t]he common interconnection 91 is formed

by electroplating and is therefore formed to be much thicker than the signal line Y, scan line X,

and supply line Z and project upward from the surface of the planarization film 33.” ’338 at 10:54-

58 (emphasis added).      The specification then explains that “[t]he thickness of the select

interconnection 89 and feed interconnection 90 is larger than the total thickness of the protective

insulating film 32 and planarization film 33 so that the select interconnection 89 and feed

interconnection 90 project upward from the upper surface of the planarization film 33,” id. at

11:36-41 (emphasis added), which is the upper surface of the transistor array substrate, see, e.g.,

id. at 10:49-50 (“the upper surface of the planarization film 33, i.e., the upper surface of the

transistor array substrate 50”) (emphasis added); 11:50-52 (same); 10:45-47.

       As shown in annotated Figure 6 below, the interconnections (89, 90, and 91 shown in red)

all extend above the upper surface (33 shown in yellow) of the transistor array substrate:




                                                 6
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 11 of 40




       Defendants’ proposal further aligns with a stated purpose of the projecting

interconnections, which the ’338 patent repeatedly explains is to “serve as partition walls to

prevent leakage of an organic compound-containing solution.” ’338 at 6:24-30; see also id. at

6:38-42. To serve as these partition walls, the interconnections must extend past the upper surface

of the transistor array substrate. This is precisely what the specification describes and its Figures

illustrate. In language that parallels the claim language, the specification explains that projecting

interconnections extend above the upper surface of the transistor array substrate to prevent leakage

of the organic electroluminescent compound: “[t]he thick select interconnection 89, feed

interconnection 90, and common interconnection 91 whose tops are much higher than that of the

insulating line 61 are formed between the sub-pixel electrodes 20a adjacent in the vertical direction

to project [sic] respect to the surface of the transistor array substrate 50. Hence, the organic

compound-containing solution applied to a sub-pixel electrode 20a is prevented from leaking to

the sub-pixel electrode 20a adjacent in the vertical direction.” Id. at 12:62-13:3 (emphases added).

       Although the Court in the Eastern District of Texas litigation declined to include the

“upper” portion of Defendants’ construction, stating that the term “upper” “lacks sufficiently clear

meaning in the context of a “display panel” as claimed in . . . Claim 1,” Ex. AA02 at 18, the ’338

Patent makes the meaning of “upper” surface clear relative to the surrounding elements, see, e.g.,

10:54-58 & 11:36-41 (referring specifically to the “upper surface”). The upper surface is the

contact between the transistor array substrate and the pixel electrodes.




                                                 7
           Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 12 of 40




II.    U.S. Patent No. 7,499,042 (“’042 Patent”)

       A.       ’042 Patent Background

       The ’042 Patent is directed to an OLED

display panel shown in Figure 1 (annotated right).

The panel includes a matrix of pixel circuits P1,1 to

Pm,n (each circuit in blue), controlled by a selection

scan driver (orange) and a data driving circuit (red).

’042 at 4:19-43, 4:59-5:24. The scan driver connects

to rows of pixels circuits through selection scan lines

X1-Xm (orange), with each line connecting to one row.

Id. The data driving circuit similarly connects to

columns of pixel circuits through current lines Y1-Yn

(red), with each line connecting to one column. Id.

       As depicted in Figure 4 (annotated), each selection scan line is turned on and selects a

corresponding row of pixels in the “selection period” TSE (blue) for that row. Id. at 4:33-38, 9:20-

26. The selection period is divided into two sub-periods: (1) a reset sub-period TR (green), when

a “reset voltage” VR is

applied to the pixels of that

row, followed by (2) a second

sub-period (yellow) when a

“designating current” Idata is

applied.     Id. at 11:50-57,

13:10-18. Following the selection period is a “non-selection period” TNSE (red), when the selection

scan line is turned off and unselects that row of pixels. Id. at 10:19-27.


                                                  8
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 13 of 40




        B.      “selection period” (Claim 1)

                Solas’s Proposal                                      HP’s Proposal
 “time period during which a plurality of          “time duration in which a selected selection scan
 pixel circuits is selected”                       line is kept active”

        HP’s construction follows from the patent’s definition of “selection period” to mean a time

duration when a “selection scan line” is selected, meaning it is “active” or turned on. It also

clarifies that the selected “selection scan line” is “kept” active because, otherwise, a “selection

period” could encompass periods when a “selection scan line” is not kept active and is actually

turned off and unselected. Yet, by not including any notion of keeping the selection active, Solas’s

proposal advances just such an expansive and contradictory understanding of “selection period”

as encompassing periods when a line or circuit is inactive and not selected. Solas’s proposal also

contradicts the specification, which uses another term, “non-selection period,” to refer to periods

when a “selection scan line” is inactive. Moreover, by not tying the “selection period” to any

“selection scan line,” Solas’s proposal disregards that the specification expressly defines a

“selection period” in relation to the “selection scan line” for a row of pixel circuits, rather than just

any “plurality of pixel circuits.”

        HP’s construction follows from the specification’s definition of a “selection period” as a

time duration during which a given “selection scan line” is turned “ON”: “[a] period in which the

selection scan driver 5 applies the ON voltage VON to the selection scan line Xi in the ith row and

thereby selects the selection scan line Xi in the ith row is called a selection period TSE of the ith

row.” Id. at 9:13-32. The specification provides this definition in connection with Figure 4

(annotated below), which shows that the “selection period” TSE for each selection scan line X is

the time that the line is set to VON (blue). Id. As also shown in Figure 4, the “selection period”

for each scan line X1-Xm is divided into two sub-periods, between which the selection scan line is




                                                   9
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 14 of 40




kept active. In the first sub-period, known as the reset period TR (green), “the selection scan driver

5 applies the ON voltage VON to the selection scan line Xi.” Id. at 13:10-18. In the second

sub-period, a tone designating current IDATA is applied to the current lines (yellow). Id. at 13:55-

64. Notably, “after the reset period TR in the selection period TSE of the ith row, the selection scan

driver 5 keeps applying the ON voltage VON to the selection scan line Xi.” Id. A “selection period”

thus refers to when a “selection scan line” for a row of pixel circuits is active and turned on.




       The specification precludes the possibility that the “selection period” for a row of pixel

circuits could encompass a time duration when a corresponding “selection scan line” is inactive or

off. First, as described above, the specification states that the circuit “keeps applying the ON

voltage VON to the selection scan line Xi” between the two sub-periods of the “selection period.”

Id. Second, the specification defines the time when “selection scan line” is inactive or “OFF”

using another term, a “non-selection period”: “a period in which the selection scan driver 5 applies

the OFF voltage VOFF to the selection scan line Xi in the ith row and thereby keeps the selection

scan line Xi in the ith row unselected is called a non-selection period TNSE of the ith row.” Id. at




                                                 10
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 15 of 40




9:49-57. In Figure 4 (above), the non-selection period TNSE (red) of every selection scan line X1

to Xm corresponds to when that line is set to VOFF.

       Further, statements made in prosecution of a related foreign counterpart patent are relevant

to construing claims of a U.S. patent. E.g., Glaxo Grp. Ltd. v. Ranbaxy Pharm., Inc., 262 F.3d

1333, 1337 (Fed. Cir. 2001). During prosecution of a European counterpart to the ’042 Patent,

European Patent No. 1,714,266 (“EP ’266”), the applicants argued that a “selection scan line” has

to be kept active during the entire “selection period” to distinguish discontinuous selection periods

in prior art European Patent Application No. 1,372,136 (“EP ’136”).3             See Ex. BB01 at

DEFS_CC_0510-0511. As shown in its Figure 4 (annotated below), in EP ’136, each selection

scan line, SC1(Y1) and SC1(Y2), is selected and active in two separate periods T1 and T2 (blue)

in each frame period (yellow). Based on this disclosure, the applicants argued that EP ’136 “carries

out the reset and the writing process in different selection periods, while the present invention

carries out these processes in the same selection period.” Id.; Ex. BB02 at DEFS_CC_0997.




       The applicants contrasted EP ’136 with the ’042 Patent, where “each selection[] scan line[]

is selected once and not twice in a frame period,” which leads to “significantly reduced” “power

consumption.” Id. Thus, the applicants relied on their alleged invention having one “selection

period,” during which the “selection scan line” is kept active, to distinguish prior art having two

discontinuous selection periods separated by a period when the selection scan line is inactive.


3
 The applicants submitted EP ’136 in an Information Disclosure Statement to the PTO during the
’042 Patent prosecution, acknowledging its relevance to the ’042 Patent. See Ex. BB02 at
DEFS_CC_0975, 0977.


                                                 11
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 16 of 40




       Solas’s proposal of “time period during which a plurality of pixel circuits is selected” is

incorrect for several reasons. First, it severs any connection between the “selection period” and

“selection scan line.” But as excerpted above, the specification expressly defines the “selection

period” in relation to whether a corresponding “selection scan line” is active or turned on. ’042 at

9:20-36. Second, by severing the connection, Solas’s proposal is overbroad and ambiguous as to

which “plurality of pixel circuits is selected.” In each “selection period,” a “selection scan line”

and corresponding row of pixel circuits is active and selected. Solas’s proposal, however, allows

the selection of any pixel circuits, regardless of their arrangement. But there is no enabling

disclosure for selecting a column, diagonal line, or any random grouping of pixel circuits during

any “selection period.” Third, by not including any notion of keeping the selection active during

the “selection period,” Solas’s proposal encompasses periods when the “selection scan line” is at

least temporarily inactive or not selected. Solas’s proposal that a “selection period” could mean a

duration when a line or circuit is un-selected contradicts both the plain meaning of “selection

period” and the specification’s usage of “non-selection period” to refer to such a duration.

       C.      “sequentially selects said plurality of selection scan lines in each selection
               period” (Claim 1)

    Solas’s Proposal                                      HP’s Proposal
 Plain and ordinary        “selects said plurality of selection scan lines one per each of a plurality
 meaning                   of non-overlapping selection periods”

       As discussed in Section II.A (’042 Patent Background) and with respect to Figure 1, the

’042 Patent discloses rows of selection scan lines, with each row selected during a corresponding

“selection period.” HP proposes to construe this “sequentially . . .” term to clarify that the

“selection periods” for different “selection scan lines” must be “non-overlapping” in time. This

follows from express statements made in the specification and the fundamental operation of OLED

circuits. Solas’s “plain and ordinary meaning” proposal fails because, as an initial matter, the



                                                 12
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 17 of 40




disputed term is a lengthy, technical phrase lacking any plain and ordinary meaning. It also fails

to the extent Solas contends that “selection periods” for different selection scan lines can overlap.

       The ’042 Patent specification is clear: “the selection periods TSE of the selection scan lines

X1 to Xm do not overlap each other.” ’042 at 9:29-31. The specification explains why this

statement is true. It states that each selection scan line is controlled by the same “selection scan

driver,” which the patent described as a “shift register” that “individually applies, to the selection

scan lines X1 to Xm, a high-

level (ON-level) ON voltage

VON,” as shown in Figure 4

(annotated). Id. at 9:13-19.

This figure also shows that

the “selection period” TSE

for any one selection scan

line (blue) occurs only during the non-selection periods TNSE of the other selection scan lines (red).

The specification confirms this, stating: “while applying the ON voltage VON to the selection scan

line Xi, the selection scan driver 5 applies the OFF voltage VOFF to the other selection scan lines

X1 to Xm (except for the selection scan line Xi).” Id. at 9:26-29. Thus, at any given time, only one

selection scan line can be selected and active during its “selection period,” meaning that the

“selection periods” of all the selection scan lines must be “non-overlapping” in time.

       Contemporaneous extrinsic evidence describing OLED circuits confirms that they select

only one scan line at a time. One reference, in describing active matrix LCD and OLED circuits,

states that “[o]nly one scan line is selected at a time.” Ex. BB03 at 50-52. Another reference

describing a matrix of OLED pixels states that “each Vselect row [of pixels connected to a




                                                 13
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 18 of 40




selection scan line is] selected in turn.” Ex. BB04 at DEFS_CC_4371. Both the intrinsic and

extrinsic evidence thus support HP’s construction that “selection periods” cannot overlap.

       D.      “designating current” (Claim 1)

             Solas’s Proposal                                    HP’s Proposal
 Plain and ordinary meaning, i.e.,            “current corresponding to an image signal having a
 current designating a value                  specified current value that is held constant”
 corresponding to an image signal

       The parties agree that “designating current” is a current corresponding to an image signal,

but dispute whether the value of that current must be held constant. HP proposes that the value of

be held constant based on the specification’s express statement and the fact that the ’042 Patent

uses a “current programming” technique that requires a constant current. Solas’s proposal,

meanwhile, encompasses prior art “voltage programming” techniques that the patent disparages.

       As background, the “designating current” is a current applied to the current lines that

effectively determines the brightness of OLED pixels. ’042 at 11:41-63. The ’042 Patent

consistently refers to the “designating current” using a variable “IDATA.” See, e.g., id. at 4:26-32,

11:41-63. The specification expressly states that IDATA is generated by the current source driver,

which “holds the current value of the tone designating current IDATA constant in a period from the

end of each reset period TR to the end of the corresponding selection period TSE.” Id. at 11:41-63.

       Solas’s proposal not only disregards the specification’s express statement, it also attempts

to broaden the claims onto prior art “voltage programming” driving methods.                “Voltage

programming” systems are controlled by a designating, constant voltage, as opposed to a

designating, constant current. Kanicki Decl. ¶35. The ’042 Patent disparages such voltage

programming systems, noting that systems “in which the luminance and tone are controlled by the

signal voltage, it is difficult to uniquely designate the current value of an electric current which

flows through the organic EL element.” ’042 at 2:11-28. This causes “the luminance of the



                                                 14
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 19 of 40




organic EL element [to] change[] from one pixel to another” and “produces variations in luminance

on the display screen.” Id. According to the ’042 Patent, prior art “voltage programming” systems,

unlike the “current programming” system disclosed in the ’042 Patent, cannot compensate for the

disparate properties of individual transistors, which change “in accordance with a change in

ambient temperature, or … when the transistor is used for a long time.” Id. The court should

therefore adopt HP’s construction that properly excludes disparaged prior art “voltage

programming” systems with varying designating current levels from the scope of the claims.

       E.      “current lines” (Claim 1)

                Solas’s Proposal                                     HP’s Proposal
 Plain and ordinary meaning, i.e., conductive     “conductive lines, each connected to a plurality
 lines for carrying current                       of pixel circuits and carrying current”

       HP’s construction clarifies that “current lines” each carry current to a “plurality of pixels

circuits” rather than only one pixel circuit as Solas’s proposal permits. HP’s construction follows

from the specification, which defines “current lines” as the parallel “Y” lines (red) in Figure 3

below running in the column direction that supply the

designating current from the current source driver to the

pixel circuits. ’042 at 4:22-32, 5:10-21. Each current line

connects to a column of multiple pixel circuits, with each

pixel circuit labeled “P” and annotated in blue. Id. at 5:10-

20, 5:31-35, 5:50-54. There is no disclosure supporting

Solas’s contention that a current line could connect to only

one pixel circuit.   Indeed, such a disclosure would be

fundamentally at odds with the structure of OLED display




                                                15
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 20 of 40




panels, which have thousands or millions of pixel circuits arranged in columns (connected to

“current lines”) and rows (connected to “selection scan lines”).

        Solas’s proposal, “conductive lines for carrying current,” is also flawed because it renders

“current lines” meaningless as every “conductive line” is used for “carrying current.” Yet the

specification and claims are clear that there are other types of “conductive lines” ― “selection

scan lines,” “supply lines,” and lines inside each pixel circuit ― that carry current, but are distinct

from the “current lines.” Because no disclosure in the ’042 Patent suggests “current lines” could

encompass any line carrying current, Solas’s proposal should be rejected.

III.    U.S. Patent No. 7,663,615 (“’615 Patent”)

        A.      ’615 Patent Background

        The ’615 Patent is directed to an OLED pixel

circuit shown in Figure 1 (annotated to the right) that

includes a “light emission drive circuit DC” (box labeled

“DC”) connected to an “organic EL element” (labeled

“OEL” in yellow). ’615 at 17:7-9, 17:32-35. The “light

emission control drive circuit DC” comprises four parts:

(i) a “capacitor (electric charge accumulating means and

a capacity element) Cs” (orange); (ii) a “drive transistor

(light emission control means) Tr13” (green); (iii) a

“selection transistor (writing control means) Tr12”

(purple); and (iv) “holding transistor (voltage control means) Tr11” (blue). Id. at 17:7-31. These

parts are connected to and controlled by three types of lines: (i) “data lines DL” (red); (ii) “selection

lines SL” (purple); and (iii) “hold lines HL” (blue). Id. The only asserted independent claim,




                                                   16
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 21 of 40




Claim 11, recites a “display unit” comprising various “elements,” “sections,” and “lines.” Each of

these components correspond to one of the parts in Figure 1 as summarized in the table below.

 Structure Recited In Claim 11                   Corresponding Part In Specification
                                                       (annotated color in Fig. 1)
 “light emission element”            “organic EL element” (“OEL”) (yellow)
 “light emission drive circuit”      “light emission drive circuit DC”
 “electric charge accumulating       “capacitor (electric charge accumulating means and a
 section”                            capacity element) Cs” (orange)
 “light emission control section”    “drive transistor (light emission control means) Tr 13”
                                     (green)
 “writing control section”           “selection transistor (writing control means) Tr 12” (purple)
 “voltage control section”           “holding transistor (voltage control means) Tr 11” (blue)
 “selection lines”                   “selection lines SL” (purple)
 “hold lines”                        “hold line HL” (blue)
 “data lines”                        “data lines DL” (red)

       B.      “the operation” (Claim 11)

 Plaintiff’s Proposal                                                      HP’s Proposal
 “generating a light emission drive current having a predetermined current Indefinite
 value in accordance with the electric charges accumulated in the electric
 charge accumulating section and supplying the light emission drive
 current to the light emission element”

       The term “the operation” lacks antecedent basis and renders the asserted claims indefinite.

The term appears in Claim 11’s element, “a voltage control section for controlling a drive voltage

for making the light emission control section perform the operation.” But no other part of Claim

11 recites any “operation” or other phrase corresponding to “the operation.” Kanicki Decl. ¶56.

       A claim is indefinite if it recites a “term [that] does not have proper antecedent basis where

such basis is not otherwise present by implication or the meaning is not reasonably ascertainable.”

Halliburton Energy Serv., Inc. v. M-I LLC, 514 F.3d 1244, 1249 (Fed. Cir. 2008). Applying this

principle in Cellular Communications Equipment LLC v. AT&T, Inc., a court found the term “the

apparatus” lacked any explicit or implicit antecedent basis, particularly when it was part of a claim

that recited transmission between “one apparatus to another.” No. 2:15-CV-576-RWS-RSP, 2016



                                                 17
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 22 of 40




WL 7364266, at *8-9 (E.D. Tex. Dec. 19, 2016). And in Image Processing Technologies, LLC v.

Samsung Electronics Co., a court found claims indefinite because they recited “the boundary,” but

either provided no antecedent basis at all or recited four types of “boundaries,” making it “unclear

[as to] which of the referenced four boundaries of the target is referred to by the phrase ‘the

boundary.’” No. 2:16-cv-505, 2017 WL 2672616, at *32 (E.D. Tex. June 21, 2017).

       Further, here, the lack of antecedent basis for “the operation” is only worsened by the ’615

Patent specification, which refers to at least seven different types of named “operations” ―

(1) “precharge operation”; (2) “threshold correction operation”; (3) “writing operation”; (4) “light

emission operation”; (5) “display operation”; (6) “graduation sequence display operation”;

(7) “drive control operation”; and also just “operation” generically.            ’615 at 18:37-19:9

(summarizing five of the different types of “operations”), 23:20-26 (describing “gradation

sequence display operation), 27:9-15 (using “display operation”); see also id. at 1:60-63, 23:27-

33 (using just “operation”). It is impossible for a person of ordinary skill to determine which one,

many, or none of these “operations” is “the operation” in the claims. Kanicki Decl. ¶¶54-63.

       Solas proposes to remedy the lack of antecedent basis by rewriting the claim and replacing

“the operation” with a 36-word phrase. But it is unclear why “the operation” should refer to the

phrase Solas proposes, particularly when that phrase includes two separate “operations” of

“generating a light emission drive current” and “supplying the light emission drive current.” At

any rate, a district court can correct a patent only if (1) the correction is not subject to reasonable

debate based on consideration of the claim language and the specification and (2) the prosecution

history does not suggest a different interpretation of the claims. Novo Indus., L.P. v. Micro Molds

Corp., 350 F.3d 1348, 1357 (Fed. Cir. 2003). Under this standard, courts have refused to correct

antecedent basis deficiencies if the correction addresses “more than a misspelling or a missing




                                                  18
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 23 of 40




letter” or an “obvious clerical error.” Smith v. ORBCOMM, Inc., No. 2:14–CV–666, 2015 WL

5302815, at *12 (E.D. Tex. Sept. 10, 2015); Smartflash LLC v. Apple Inc., 77 F. Supp. 3d 535,

560-61 (E.D. Tex. 2014). Here, Solas’s insertion of 36 words far exceeds a minor correction.

       C.      “precharge voltage” (Claim 11)

 Plaintiff’s Proposal                                  HP’s Proposal
 Plain and ordinary meaning                            Indefinite

       The term “precharge voltage” renders the asserted claims indefinite because the ’615 Patent

specification describes two types of “precharge voltages,” and it is impossible for a person of

ordinary skill to determine which (if any) of these two is referenced in the claim. Claim 11 only

exacerbates the ambiguity by reciting a single “precharge voltage” that has characteristics of both

types of “precharge voltages” in the specification ― an absurd outcome given that the

specification’s two types of “precharge voltages” are entirely distinct and have critical differences.

       Claim 11 uses the term “precharge voltage” in the following limitation: “the data driver

applies a precharge voltage exceeding a threshold value of the drive transistor to the data line.”

According to this limitation, the same single “precharge voltage” has two characteristics: (1) it is

applied by the “data driver” to the “data line” and (2) it has a value that “exceed[s] a threshold

value of the drive transistor.” Kanicki Decl. ¶72. The problem, however, is that there is no such

“precharge voltage” in the ’615 Patent that has both recited characteristics. Instead, the ’615 Patent

specification describes two distinct types of “precharge voltages”:

       (1) A “precharge voltage” called “Vpre,” which is applied to the “data line” as recited in

Claim 11, but could be less than the threshold voltage of a drive transistor;

       (2) A distinct “precharge voltage” called “Vpre13,” which exceeds the threshold voltage

of a drive transistor as recited in Claim 11, but is not applied to the “data line.”




                                                  19
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 24 of 40




        These distinctions between the two types of precharge voltages are explained in annotated

Figure 3A, with Vpre in red and Vpre13 in

blue. The two precharge voltages first differ

in where they are applied. Vpre is applied on

a “data line,” the vertical red line in Figure

3A. As the specification states: “precharge

voltage Vpre [is] to be applied to the data line

DL from the signal drive circuit SDR.” ’615

at 20:44-49; see also id. at 19:44-47; Kanicki

Decl. ¶65-68, 73. By contrast, Vpre13 is not

applied to the data line (in red). Rather,

Vpre13 is “applied to the opposite ends of the capacitor Cs.” Id. at 20:63-67. That is, Vpre13 is

applied across the capacitor “Cs,” labeled in blue. Kanicki Decl. ¶65-68, 73.

        The two precharge voltages also differ in their voltage values. Vpre13’s value must be

greater than the threshold value of the drive transistor, Vth13. Kanicki Decl. ¶69. As Figure 3A

states, “Vpre13 > Vth13.” The specification confirms repeatedly, stating the precharge voltage

“Vpre13 that is larger than the threshold Vth13 of the drive transistor Tr 13 is applied to the

opposite ends of the capacitor Cs” and “the voltage Vpre13 is higher than the threshold voltage

Vth13.” ’615 at 19:7-9, 20:63-67. By comparison, the specification places no such requirement

on Vpre’s value. It provides only one equation below regarding Vpre’s value, which places no

requirement on Vpre being greater than Vth13. Kanicki Decl. ¶¶70-71.

        “|Vs−Vpre| > Vth12+Vth13           (1)” (Id. at 20:49.)




                                                   20
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 25 of 40




       On comparable facts in Teva Pharmaceuticals v. Sandoz, the Federal Circuit found the

term “molecular weight” indefinite because it could refer to any one of three different weights

called “Mp,” “Mn,” or “Mw” described in the intrinsic record. 723 F.3d 1363, 1368-69 (Fed. Cir.

2013). “Precharge voltage” is indefinite for similar reasons. The specification describes two

distinct “precharge voltages,” Vpre and Vpre13, each applied to a different part of a circuit and

each having a different value. Yet Claim 11 confuses the two by reciting a single “precharge

voltage” that both (1) is applied to the “data line” and (2) “exceed[s] a threshold value of the drive

transistor.” Because it is impossible to determine which of the two “precharge voltages” in the

’615 Patent is being referenced by Claim 11’s “precharge voltage,” the claim is indefinite.

       D.      “writing control section” (Claim 11)

 Plaintiff’s Proposal                     HP’s Proposal
 Plain and ordinary meaning, i.e.,        “a transistor that controls the writing of both the
 circuit section that controls writing    gradation sequence signal and the precharge voltage
                                          from a data line to the charge accumulating section”

       As explained in Section III.A, Claim 11 recites four distinct “sections” and each “section”

references one of the components in the specification’s Figure 1. Consistent with the structure and

functions that patent attributes to the “writing control section,” HP proposes construing the term

as “a transistor that controls the writing of both the gradation sequence signal and the precharge

voltage from a data line to the charge accumulating section.” Solas’s proposal of “circuit section

that controls writing” is wrong because it erases any distinction between the “writing control

section” and the other “sections” recited in the claim, each of which also “controls writing.”

       The “writing control section” corresponds to a “selection transistor Tr 12” in the

specification, labeled in purple in Figure 1 in Section III.A and Figures 3A and 3B below. Indeed,

the specification refers to Tr12 both as the “selection transistor” and the “writing control means”:

“As shown in FIG. 1 . . . a light emission drive circuit DC according to the invention is configured



                                                 21
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 26 of 40




so as to have: a selection transistor (writing control means) Tr 12.” ’615 at 17:7-9. Thus, the

“writing control section” is “a transistor” as in HP’s proposal.

       The functions that the specification attributes to transistor Tr12 match the two functions

that Claim 11 attributes to the “writing

control section.” First, Claim 11 recites

that the “light emission drive circuit

applies the precharge voltage applied to

the data line to the electric charge

accumulating section via the writing

control section.”   Thus, the “precharge

voltage” is applied between the “data line”

and “charge accumulating section” (i.e., capacitor) “via the writing control section.” This matches

annotated Figure 3A, which shows that when transistor Tr12 (purple) is turned on, the “precharge

voltage Vpre” is applied between the data line (red) and the capacitor Cs (orange) “via” the

transistor Tr12. The specification confirms, stating: “selection transistor Tr 12 is turned on and

the data line DL to which the precharge voltage Vpre is applied electrically communicates with .

. . the capacitor Cs (the contact point N12) via the selection transistor Tr 12.” Id. at 20:36-43.

       Second, Claim 11 recites the “writing control section [is] for controlling a supplying state

of the electric charges based on the gradation sequence signal to the electric charge accumulating

section.” The “writing control section” thus controls whether to write the “gradation sequence

signal” to the “charge accumulating section.” This matches Figure 4A, which shows that when

Tr12 (purple) is turned on, a “gradation sequence current Idata” flows between the data line (red)

and capacitor Cs (orange) “via” the transistor Tr12. The specification confirms, stating: “gradation




                                                 22
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 27 of 40




sequence current Idata flows . . . via

the drive transistor Tr 13, the contact

point N12, the selection transistor Tr

12, and the data line DL.” Id. at 24:5-

11. In sum, the transistor Tr12 acts as

an on/off switch that controls the

writing of both the precharge voltage

and gradation sequence signals. These

functions match the functions of the “writing control section” in Claim 11.

       Solas’s definition of “circuit section that controls writing,” meanwhile, is flawed because

it does not specify what is being written and, as a result, could describe any of the other “sections”

in Claim 11, which also control writing. In Claim 11, the “light emission control section” controls

writing of a “light emission drive current” and the “voltage control section” controls writing of a

“drive voltage.” Thus, only HP’s construction gives “writing control section” a meaning that is

consistent with the intrinsic record while Solas gives the term virtually no meaning at all.

       E.      “data lines” (Claim 11)

 Plaintiff’s Proposal                 HP’s Proposal
 “conductive lines for supplying      “conductive lines, each connected to and carrying data to a
 information”                         plurality of light emission drive circuits”

       The parties agree that “data lines” are “conductive lines,” but dispute whether each “data

line” (1) connects to “a plurality of light emission drive circuits” (as HP proposes) or (2) can

connect to only one “light emission drive circuit.” (as Solas proposes). HP’s construction follows

from ’615 Patent’s consistent disclosure. For example, Figure 16 depicts the “entire structure of a

display unit” with multiple “data lines” DL. Each data line connects to one column of a plurality




                                                 23
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 28 of 40




of “display pixels” EM (blue), where each display pixel

includes a “light emission drive circuit.”      Figure 16 thus

illustrates “display panel 110 arranged in a matrix composed

of n rows x m columns . . . of plural display images provided

with the light emission drive circuit DC” and “plural data lines

DL arranged in a column direction.” ’615 at 34:52-62.

       Solas’s proposal is incorrect as it permits each “data

line” to connect to only one light emission drive circuit. There

is no such embodiment or disclosure in the specification. Any

such disclosure would be fundamentally at odds with the structure of OLED display panels, which

typically have millions of pixel circuits across thousands of columns, each connected to a data line.

       HP’s construction also correctly defines the function of “data lines” as carrying “data.”

This function follows from the plain meaning of the term itself, “data lines,” and the specification,

where Figure 16 above shows that the data lines carry signal values supplied by a “data driver”

140 based on “display data.” Id. at 35:2-10. Solas’s proposal’s use of “information” is incorrect

to the extent “information” has a meaning different or broader than “data.”

IV.    U.S. Patent No. 7,573,068 (“’068 Patent”)

       A.      “formed on said plurality of supply lines along said plurality of supply lines”
               (Claim 1) / “connected to said plurality of supply lines along said plurality of
               supply lines” (Claim 13)

 Plaintiff                                           Defendants
 “formed on said plurality of supply lines over      “stacked on or making multiple contacts with
 the length or direction of said plurality of        said plurality of supply lines over the length
 supply lines”                                       of each supply line”
 “connected to said plurality of supply lines
 over the length or direction of said plurality of
 supply lines”




                                                 24
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 29 of 40




       The ’068 Patent’s purported invention is to reduce the resistance of supply lines by forming

thick “feed interconnections” on top of the supply lines, which helps address problems known as

“voltage drops” and “signal delays.” See, e.g., ’068 at 2:39-41, 4:4-14. The disputed terms pertain

to how the feed interconnections are physically “formed on” or “connected to” the supply lines to

achieve those objectives, and appear in the phrases: “a plurality of feed interconnections which are

formed on said plurality of supply lines along said plurality of supply lines” (Claim 1) and “a

plurality of feed interconnections which are connected to said plurality of supply lines along said

plurality of supply lines” (Claim 13). The ’068 Patent discloses only two ways to “form” or

“connect” the feed interconnections to the supply lines: (1) stacking the feed interconnection on

top of the supply line over the length of the supply line, or (2) a grid formation in which the feed

interconnections make multiple contacts with a plurality of supply lines over the length of each

supply line.   Defendants’ construction accurately reflects these two disclosures.          Solas’s

constructions, in contrast, are impermissibly broad, encompassing an arrangement where a supply

line has only a single contact with one feed interconnection. The ’068 Patent does not enable any

such embodiment, and, as Solas’s expert has admitted, an embodiment of that sort contravenes the

purported objectives of the ’068 Patent. Thus, Defendants’ construction should be adopted.

       The first of two disclosures in the ’068 Patent teaches stacking the feed interconnection

directly on top of the supply line, as seen in Figure 1, on the left below. In Figure 1, the feed

interconnections (blue) are stacked on top of and in parallel to the supply lines (red), connecting

the “feed interconnections” “over the length” of each supply line. ’068 at 3:62-63 (“feed

interconnections are stacked on the supply lines”), 6:2-4 (“The feed interconnections 90 are

provided in parallel to the supply lines Z1 to Zm.”). Stacking the feed interconnection over the

length of the supply line achieves the alleged goal of the ’068 Patent of reducing resistance in the




                                                25
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 30 of 40




supply lines, decreasing signal delay, and suppressing voltage drops. Id. at 4:12-14. Defendants’

construction accounts for this first disclosure with the following language: “stacked on . . . said

plurality of supply lines over the length of each supply line.”

      ’068, Figure 1 (first embodiment)                ’068, Figure 20 (second embodiment)




       The second disclosure in the ’068 Patent, seen in Figure 20 on the right above, teaches a

“grid” formation between the plurality of feed interconnections (blue) and plurality of supply lines

(red), which run in perpendicular directions, resulting in the feed interconnections crossing each

supply line at multiple contact points (yellow dots). Id. at 23:1-3 (“The feed interconnections 90

are connected to the supply lines Z1 to Zm and branched in parallel to the signal lines Y1 to Yn

when viewed from the upper side.”). The second disclosure achieves the stated goal of the ’068

Patent of reducing the resistance in the supply lines by connecting multiple low-resistance feed

interconnections to multiple supply lines, thereby decreasing resistance across the entire “grid” of

connections. Importantly, nowhere in the ’068 Patent does it disclose that a supply line with only

a single contact to one feed interconnection would suffice to practice the claimed invention.




                                                 26
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 31 of 40




Defendants’ construction accounts for this second disclosure: “. . . making multiple contacts with

said plurality of supply lines over the length of each supply line.”

       The parties agree that the ’068 Patent discloses two ways to form or connect the feed

interconnections to the supply lines. See, e.g., Ex. DD01 at ¶¶ 28-31 (Solas’s expert opining that

“the patent discloses two relevant embodiments”). The parties also agree that the ’068 Patent’s

first disclosure requires the feed interconnection to be formed “over the length” of the supply

line—as reflected in the parties’ proposals. The parties further agree that the construction of the

disputed terms needs to reflect the second “grid” disclosure. Where the parties disagree—and

where the dispute lies—is how the constructions should account for the second “grid” disclosure.

       Defendants’ construction accurately captures the “grid” disclosure by requiring multiple

contacts between each feed interconnection and each supply line, over the length of each supply

line. Solas attempts to capture the “grid” disclosure using the phrase “over the . . . direction of

said plurality of supply lines.” But that phrase renders Solas’s constructions both ambiguous and

overbroad. First, it is unclear what it means for a feed interconnection to be formed on or

connected “over the direction of said plurality of supply lines.” Second, Solas’s constructions go

well beyond the teachings of the ’068 Patent, as it could encompass an embodiment with a supply

line having only a single contact with one feed interconnection. But, as discussed above, the ’068

Patent does not disclose or enable any such embodiment. Constructions broad enough to include

such an embodiment would render the claim invalid for lack of enablement. Trustees of Bos. Univ.

v. Everlight Elecs. Co., 896 F.3d 1357, 1365 (Fed. Cir. 2018) (invalidating patent claim because

plaintiff’s broad claim construction did not enable the full scope of the claim). For that reason

alone, Solas’s constructions should be rejected. Moreover, in Solas’s related action against LG

Display, Solas specifically disavowed the possibility of a single point of contact, representing that




                                                 27
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 32 of 40




it “does not contend that ‘along’ covers something that is ‘formed on’ or ‘connected to’ only at a

single ‘arbitrary point.’” Ex. DD02 at 11 (emphasis added).

       Solas’s construction should also be rejected because permitting a supply line to make a

single contact with only one feed interconnection would defy the overall objective of the ’068

Patent. Claims should be construed in a manner that “achieve[s] the overall object of the

invention,” and constructions “in tension with . . . the objectives of the [patent] as expressed in the

specification and the prosecution history” should be rejected. Praxair, Inc. v. ATMI, Inc., 543 F.3d

1306, 1324 (Fed. Cir. 2008). Here, the ’068 Patent’s stated objective and its reason for having

feed interconnections at all is to allegedly improve the conductivity of the supply lines and avoid

prior art problems of voltage drops and signal delays. See ’068 at 4:24-35 (“interconnection can

suppress the voltage drop”), 18:26-40, 26:62-66. These objectives can only be met if the feed

interconnections and supply lines are stacked or have multiple contacts over their lengths. Indeed,

Solas’s own expert has admitted that having only a single contact between a supply line and a feed

interconnection would not achieve the ’068 Patent’s objective. He testified that if the feed

interconnection and supply lines connected only at one point, “you would expect a voltage drop

and a signal delay,” which is contrary to the “purpose of the [feed interconnections, which] is to

reduce the voltage drop.” Ex. DD03 at 213:19-215:10. Despite Solas’s expert’s statements that a

supply line making a single contact with only one feed interconnection would fall outside the scope

of the claims, Solas’s proposed construction provides no guidance to that effect—only Defendants’

construction does. Defendants’ construction should therefore be adopted.




                                                  28
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 33 of 40




       B.      “signal lines” / “supply lines” (Claims 1, 13)

      Term                        Plaintiff                                 Defendants
 “signal lines”     “conductive lines supplying signals”      “conductive lines carrying data”
 “supply lines”     “conductive lines supplying current       “conductive lines, each supplying a
                    or voltage”                               driving current or voltage to a
                                                              plurality of pixel circuits”
       The ’068 Patent describes two distinct conductive lines: “signal lines,” and “supply lines.”

The two types of lines have distinct structures and functions in the operation of an OLED pixel

and are not interchangeable. Defendants’ constructions recognize these distinctions, and reflect

the ’068 Patent’s specific disclosures regarding each type of line. In contrast, Solas’s constructions

erase any distinction between the two types of lines, making them interchangeable, because in any

circuit, every “signal” is represented as a “current or voltage.”

       “Signal lines” and “supply lines” are two different terms, and it is axiomatic that “different

claim terms are presumed to have different meanings.” Helmsderfer v. Bobrick Washroom Equip.,

Inc., 527 F.3d 1379, 1382 (Fed. Cir. 2008). The “signal lines” and “supply lines” have different

functions and structures according to the ’068 Patent. Each type of line carries a distinct type of

current or voltage. The signal lines carry a “write current” corresponding to “data” for images to

be displayed. The specification explains that “a data driver supplies a write current (current signal)

to all the signal lines Y1 to Yn.” ’068 at 15:61-63 (emphasis added). In contrast, the supply lines

supply a “driving current” that is a power supply, and do not carry data. The specification is clear

that “the driving current flows from the feed interconnection 90 and supply line Zi . . . to the

organic EL element” and a “driving current having a magnitude corresponding to the level of the

gate voltage is supplied from the power supply.” Id. at 1:41-44, 16:52-54 (emphasis added). In

simple terms, the data written to the “signal line” instructs the pixel how bright to illuminate, and

then the “supply line” supplies a driving current to illuminate the pixel as instructed. These are

not interchangeable functions. Consistent with these disclosures, the constructions of “signal


                                                 29
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 34 of 40




lines” and “supply lines” should reflect, as Defendants’ constructions do, that (1) “signal lines”

carry “data,” while (2) “supply lines” supply a “driving current or voltage.”

       Further, the two types of lines are distinct structures. In every embodiment, as seen for

example in Figure 1, the supply lines (red) are depicted as distinct from the signal lines (green).

There are no instances in which the ’068 Patent refers to the

signal lines and supply lines interchangeably. Moreover, as

Figure 1 shows, each supply line supplies the driving current

to a row of multiple pixel circuits (Pm,n). See, e.g., id. at

16:38-61; Figs. 1, 20. The supply lines are the only lines

disclosed in the ’068 Patent that provide a driving current to

the plurality of pixel circuits, and there are no embodiments

where a supply line connects to just one pixel circuit. Id.

       Whereas Defendants’ constructions recognize the distinctions between signal and supply

lines, Solas’s proposals for the two terms are substantively identical: (1) “conductive lines

supplying signals” (for “signal lines”) and (2) “conductive lines supplying current or voltage” (for

“supply lines”). There is no actual distinction between Solas’s constructions because every

“signal” in an electronic circuit is represented as a “current or voltage.” As a result, Solas’s

construction for “supply lines” (“conductive lines supplying current or voltage”) could just as

easily define “signal lines” because all signals carried on the “signal lines” are in the form of a

“current or voltage.” For these reasons, Solas’s proposed constructions should be rejected.

       C.      “source” / “drain” (Claims 1, 13)

                    Plaintiff                                          Defendants
 Plain and ordinary meaning                           “source electrode” / “drain electrode”




                                                 30
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 35 of 40




        “[W]hen a patentee uses a claim term throughout the entire patent specification, in a

manner consistent with only a single meaning, he has defined that term by implication.” Bell Atl.

Network Servs., Inc. v. Covad Commc’ns Grp, Inc., 262 F.3d 1258, 1271 (Fed. Cir. 2001).

        Here, the specification’s consistent and exclusive usage of “source” and “drain” to refer to

the conductive film “electrodes” demonstrates that the inventors intended to define those terms to

mean “source electrode” and “drain electrode,” respectively. In particular, Figure 5 (excerpted in

relevant part) depicts a driving transistor 23 with elements 23s and 23d (blue) formed on

corresponding elements, labeled 23a and 23b, respectively (red). In describing Figure 5 and these

elements, the specification states: “The drain 23d is formed on one impurity-doped semiconductor

film 23a. The source 23s is formed on the other impurity-doped semiconductor film 23b.” ’068

at 8:64-66 (emphasis added).           The

“source” 23s and “drain” 23d are

electrodes, as the specification states that

they are made of a “conductive film”

material: “the drains 23d and sources 23s

. . . are formed, using photolithography

and etching, by patterning a single

conductive film formed on the entire

surface of the gate insulating film 31.” Id. at 9:36-44 (emphasis added). In other words, the

specification explains that the “source” and “drain” formed from “conductive film” are formed on

top of “impurity-doped semiconductor film.” The inventors chose to refer to the conductive

electrodes as “source” and “drain,” demonstrating a clear intent to define the terms with that single

meaning. Bell Atl. Network Servs., 262 F.3d at 1271.




                                                 31
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 36 of 40




       Solas’s failure to provide a construction—instead proposing only plain and ordinary

meaning—fails to account for the inventors’ definition of those terms. In addition, adopting plain

and ordinary meaning for these terms provides no guidance as to what structures within the driving

transistor “source” and “drain” allegedly encompass. Indeed, during the meet and confer process,

Defendants asked Solas what structures source and drain encompass, and Solas provided no

response. This lack of clarity highlights why plain and ordinary meaning is inadequate here for

“source” and “drain.”

       Although Solas provides no explanation for what it means by “plain and ordinary

meaning,” to the extent Solas contends that the plain and ordinary meaning is the “impurity-doped

semiconductor film” upon which the electrodes are formed, such a construction should be rejected

because it contradicts the inventors’ express use of “source” and “drain” to refer only to conductive

electrodes 23s and 23d. ’068 at 8:64-66.4 In contrast, the ’068 Patent refers to elements 23a and

23b as “impurity-doped semiconductor film,” (id. (emphasis added)) thus referring to

semiconductor regions 23a and 23b of the driving transistor by a term other than “source” and

“drain.” The unambiguous distinction that the ’068 Patent specification draws demonstrates that

the inventors intended for the terms “source” and “drain” to mean “electrodes,” not semiconductor

films. Defendants’ constructions correctly capture this intent.




4
  Several dictionary definitions are also consistent with the inventors’ use of the terms “source”
and “drain” to refer only to conductive electrodes. One dictionary describes both the “source” and
“drain” as “usually considered to be the metal contact at the surface of the die,” while two others
define “source” as an “electrode.” Exs. DD04 at 213, 643; Ex. DD05 at 644 (defining “source” as
“[i]n a field-effect transistor, the electrode . . ..”); Ex. DD06 at 737-38 (defining “source” as “[t]he
electrode in a field-effect transistor . . .”).


                                                  32
      Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 37 of 40




DATED: June 25, 2020                     By: /s/ Michael D. Jay
                                         JOHN M. GUARAGNA
                                         Texas Bar No. 199277
                                         john.guaragna@dlapiper.com
                                         DLA PIPER LLP (US)
                                         401 Congress Avenue, Suite 2500
                                         Austin, TX 78701-3799
                                         Tel: 512.457.7000
                                         Fax: 512.457.7001

                                         MICHAEL D. JAY (pro hac vice)
                                         Bar No. 223827
                                         michael.jay@dlapiper.com
                                         NANDAN R. PADMANABHAN (pro hac
                                         vice)
                                         Bar No. 280309
                                         nandan.padmanabhan@dlapiper.com
                                         DLA PIPER LLP (US)
                                         2000 Avenue of the Stars
                                         Suite 400 North Tower
                                         Los Angeles, California 90067-4704
                                         Tel: 310.595.3000
                                         Fax: 310.595.3300

                                         MARK FOWLER (pro hac vice)
                                         Bar No. 124235
                                         mark.fowler@dlapiper.com
                                         DLA PIPER LLP (US)
                                         2000 University Avenue
                                         East Palo Alto, CA 94303-2214
                                         Tel: 650.833.2000
                                         Fax: 650.833.2001

                                         Attorneys for DEFENDANT APPLE
                                         INC.


                                    By /s/ Mark Liang (w/permission)
                                       Melissa R. Smith
                                       Texas Bar No. 24001351
                                       GILLAM & SMITH, LLP
                                       303 South Washington Avenue
                                       Marshall, Texas 75670
                                       Tel: (903) 934-8450
                                       Email: melissa@gillamsmithlaw.com




                                    33
Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 38 of 40




                                   Ryan K. Yagura
                                   Texas Bar No. 24075933
                                   Nicholas J. Whilt
                                   Brian M. Cook
                                   Boris Mindzak
                                   O'MELVENY & MYERS LLP
                                   400 South Hope Street, 18th Floor
                                   Los Angeles, CA 90071
                                   Telephone: 213-430-6000
                                   Email: ryagura@omm.com
                                   Email: nwhilt@omm.com
                                   Email: bcook@omm.com
                                   Email: bmindzak@omm.com

                                   Darin W. Snyder
                                   David S. Almeling
                                   Mark Liang
                                   O'MELVENY & MYERS LLP
                                   Two Embarcadero Center, 28th Floor
                                   San Francisco, CA 94111
                                   Telephone: 415-984-8846
                                   Email: dsnyder@omm.com
                                   Email: dalmeling@omm.com
                                   Email: mliang@omm.com

                                   ATTORNEYS FOR DEFENDANT HP
                                   INC.



                              By /s/ Melissa R. Smith (w/permission)
                                 Melissa R. Smith
                                 Texas Bar No. 24001351
                                 GILLAM & SMITH, LLP
                                 303 South Washington Avenue
                                 Marshall, Texas 75670
                                 Tel: (903) 934-8450
                                 Email: melissa@gillamsmithlaw.com
                                 Fax: (903) 934-9257

                                   Jeffrey H. Lerner
                                   jlerner@cov.com
                                   David A. Garr
                                   dgarr@cov.com
                                   Jared R. Frisch
                                   jfrisch@cov.com



                              34
Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 39 of 40




                                   Grant D. Johnson
                                   gjohnson@cov.com
                                   Daniel W. Cho
                                   dwcho@cov.com
                                   COVINGTON & BURLING LLP
                                   One CityCenter
                                   850 Tenth Street, NW
                                   Washington, DC 20001-4956
                                   Phone: (202) 662-6000
                                   Fax: (202) 662-6291

                                   Robert T. Haslam
                                   rhaslam@cov.com
                                   COVINGTON & BURLING LLP
                                   3000 El Camino Real
                                   5 Palo Alto Square, 10th Floor
                                   Palo Alto, CA 94306-2112
                                   Phone: (650) 632-4700
                                   Fax: (650) 632-4800

                                   COUNSEL FOR DEFENDANT DELL
                                   INC.
                                   AND INTERVENOR SAMSUNG
                                   DISPLAY CO., LTD.




                              35
        Case 6:19-cv-00537-ADA Document 47 Filed 06/25/20 Page 40 of 40




                                CERTIFICATE OF SERVICE

       I certify that the foregoing document was filed electronically on June 25, 2020, pursuant

to Local Rule CV-5(a) and has been served on all counsel whom have consented to electronic

service. Any other counsel of record will be served by first class U.S. mail on this same date.



                                             /s/ Michael D. Jay
                                             Michael D. Jay




                                                36
